Citation Nr: 1502467	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  03-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for a seizure disorder (to include epilepsy), to include as secondary to service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction is now with the St. Petersburg, Florida RO.

In April 2007, the Veteran and his spouse testified at a Travel Board hearing in St. Petersburg, Florida.  A transcript of that hearing is of record.

In a decision dated in March 2011, the Board denied the claims on appeal, and the Veteran promptly appealed that decision to the Court of Appeals for Veterans' Claims (Court).  In October 2011, the parties filed a Joint Motion for Remand, which the Court granted in an Order dated in November 2011.

In July 2012, and again in July 2013, the Board remanded the matter for further development.


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died in December 2014 while his appeal was pending before the Board.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeals for service connection for residuals of a head injury and service connection for a seizure disorder (to include epilepsy), to include as secondary to service-connected schizophrenia.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a Federal agency, the Veteran died in December 2014, while his appeal for service connection for residuals of a head injury and service connection for a seizure disorder (to include epilepsy), to include as secondary to service-connected schizophrenia, was pending; before the Board promulgated a decision on the appeal.

In the absence of evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A.

As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal for service connection for residuals of a head injury is dismissed.

The appeal for service connection for a seizure disorder (to include epilepsy), to include as secondary to service-connected schizophrenia, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


